                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


LINDA S. FROEHLICH,

      Plaintiff,
                                              Case No. 18-CV-1441
      v.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

      Defendant.


    ORDER GRANTING STIPULATION FOR REMAND PURSUANT TO
             SENTENCE FOUR OF 42 U.S.C. § 405(g)


      Based upon the parties’ stipulation for remand pursuant to sentence four of

U.S.C. § 405(g), dated March 21, 2019,

      IT IS ORDERED:

      This matter shall be remanded back to the Commissioner for further

administrative proceedings pursuant to Sentence Four of Section 205 of the Social

Security Act, 42 U.S.C. § 405(g). Upon judicial remand, the Appeals Council will

remand this matter to an administrative law judge with instructions to offer Plaintiff

the opportunity for a new hearing; reevaluate the record; proceed through the

sequential evaluation process as needed to reach a decision; if warranted, obtain

additional vocational testimony; and issue a de novo decision.

      Dated at Milwaukee, Wisconsin, this 25th day of March, 2019.

                                                           BY THE COURT:
s/ David E. Jones
DAVID E. JONES,
United States Magistrate Judge
